DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim recites the amended limitation with respect to “the first mono signal” and it is understood that this refers to the “received mono signal” rather than the “decoded mono signal”, however in the event that “first” has not been construed properly, applicant is advised to correct the claim language accordingly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al., US 2010/0274557 A1 (previously cited and hereafter Oh), in view of Grill et al., “Scalable Joint Stereo Coding” (previously cited and hereafter Grill), and further in view of Herre et al., “Combined Stereo Coding” (hereafter Herre).
claim 1, Oh teaches a method for processing a signal, where the method decides whether to encode an audio and/or speech signal according to a first coding scheme or a second coding scheme (see Oh, abstract and ¶ 0042 and 0048-0049).  In particular, Oh teaches:
“A method for encoding a stereo input signal comprising a left channel and a right channel, and having a perceptual stereo image, the method comprising:
selecting either a transform coding mode or a linear predictive coding mode as a selected coding mode;” because Oh teaches that the method determines to encode according to first or second scheme, such as an audio scheme using MCDT, or a speech scheme, such as AMR-WB, based on the input signal characteristics (see Oh, ¶ 0046 and figure 1, units 130 and 150);

“encoding the stereo input signal using only the selected coding mode to produce an encoded output signal; and” because Oh teaches a binary decision (see Oh, ¶ 0046 and figure 1, units 120, 130, and 150);

“generating a bitstream signal including the encoded output signal,” because Oh teaches a multiplexing unit to form a bitstream with at least the encoded output signal, which has been encoded by the selected coding scheme (see Oh, ¶ 0050 and figure 1, unit 160);

“wherein, if the linear predictive coding mode is selected, the encoding comprises:
downmixing the stereo input signal to a mono signal, the mono signal being a sum of the left channel and the right channel,” because Oh teaches that the input signal is downmixed and when the coding scheme is the speech coding scheme, a linear predictive coding (LPC) scheme is used (see Oh, ¶ 0044 and 0049, and figure 1, units 110 and 150);

“estimating stereo image parameters, for reconstructing a stereo signal that approximates the perceptual stereo image of the stereo input signal from the mono signal,” because Oh teaches that stereo image parameters, such as channel level difference (CLD) and/or inter-channel correlation (ICC) information, are generated (see Oh, ¶ 0044 and figure 1, unit 110);

“encoding the mono signal using linear predictive coding to produce an encoded mono signal, and” because Oh teaches that the downmixed signal is LPC encoded (see Oh, ¶ 0049 and figure 1, unit 150);

“outputting the encoded mono signal and the stereo image parameters as the encoded output signal,” because Oh teaches the multiplexing unit forms the bitstream with at least the LPC encoded output signal and the spatial parameters (see Oh, ¶ 0050 and figure 1, unit 160).

Furthermore, Oh teaches that a transform coding method, such as a scheme using the MDCT, to encode the input audio signal when it is decided the input signal contains audio and/or audio with little speech (see Oh, ¶ 0046 and 0048, and figure 1, unit 140).  However, Oh does not appear to teach or reasonably 
Grill teaches scalable joint stereo coding, which is part of the Final Committee Draft of the MPEG-4 Audio standard (see Grill, abstract).  Generally, Grill teaches an encoded audio bit stream consisting of layers, or sub-sets, of audio, such as a base layer and one or more additional layers that incrementally increase the signal quality when decoded (see Grill, p. 3, section “1 Introduction”, subsection “Bit Rate Scalable Audio Coding”).  This allows an audio transmission system to transmit different bit rate versions of the encoded audio bit stream without recoding when necessary (see Grill, p. 3, first full paragraph starting at the third line).  
Similar to Oh, Grill teaches a method of integrating a perceptual coder (i.e., a MDCT or transform coder) with a time domain core coder, such as a CELP speech coder (see Grill, pp. 4-5, subsections “Integration of a Time Domain Core Coder” and “Combination of Both Techniques”, and figure 4).  Specifically, Grill teaches that the perceptual coder (i.e., a MDCT or transform coder) employs joint stereo coding methods, such as M/S Stereo coding and Intensity Stereo coding, to improve coding efficiency (see Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”).  Furthermore, Grill teaches that the intensity stereo (IS) coding is performed in the upper frequency bands, such that the L/R or M/S stereo coding is performed in the lower spectrum (see Grill, pp. 5-6, section “3.2” through section “3.3.1”, Table 1, mode S-JS1 and figure 6).  
Finally, Grill teaches a method allowing more than one mono and/or stereo layer in a scalable stereo coder (see Grill, p. 7, section “3.3.5” and figure 10).  Grill is teaching several variations of mono base layer encoding, including the mono core base layer (i.e., a CELP core coder) (see Grill, p. 4, subsection “Integration of a Time Domain Core Coder”, and p. 7, subsections “3.3.4” and “3.3.5”).  Additionally, Grill is teaching several variations of stereo base layer encoding, such as two types of a stereo base layer (e.g., AAC stereo encoding or independent time-domain core coding for stereo) (see 
Herre teaches joint stereo coding techniques for low bitrate coding of audio signals and methods for avoiding coding artifacts (see Herre, abstract). Similar to Grill, Herre teaches M/S stereo coding and teaches that normal (dual channel or L/R) coding is used to improve noise masking when the left and right channels are mainly independent, whereas M/S coding is used otherwise (see Herre, p. 3, section “M/S Stereo Coding”, and p. 5, section “Coding of two dissimilar signals”).  Herre also teaches that MPEG layer III has an M/S stereo coding part that utilizes the adaptive L/R <-> M/S coding algorithm (see Herre, p. 6, the table at the top of the page and the first and second paragraphs).  Herre specifically teaches that the criterion for switching between M/S and L/R coding uses a measured, or calculated, entropy measure (i.e., the Perceptual Entropy) (see Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements” and figure 11). It would have been obvious to one of ordinary skill in the 
“wherein, if the transform coding mode is selected, the encoding comprises: 
analyzing the stereo input signal by applying both mid/side stereo coding and left/right stereo coding and selecting either a mid/side stereo coding mode or a left/right stereo coding mode based on an estimated entropy for each stereo coding mode,” because Oh teaches a coding scheme using the MDCT (see Oh, ¶ 0046 and 0048), and Oh in view of Grill and Herre makes it obvious to use an MDCT coding mode, or transform coding mode, such as AAC, where the stereo input signal is analyzed and an estimated entropy, such as the estimated perceptual entropy, allows an AAC coder to select the M/S or the L/R coding to reduce the required bits to encode the signal (see Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”, and further in view of Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements” and figure 11);

 “encoding the stereo input signal using the selected stereo coding mode in a first frequency band to produce an encoded stereo signal in a first frequency band,
downmixing the stereo input signal to a mono signal in a second frequency band, 
encoding the mono signal in the second frequency band using transform coding to produce an encoded mono signal in the second frequency band, and” because Grill makes obvious that the IS coding is performed in the upper frequency bands, such that the L/R or M/S stereo coding is performed in the lower spectrum (see Grill, pp. 5-6, section “3.2” through section “3.3.1”, Table 1, mode S-JS1 and figure 6); and

“outputting the encoded stereo signal in the first frequency band and the encoded mono signal in the second frequency band as the encoded output signal” because Oh teaches the multiplexing unit forms the bitstream with at least the transform encoded output signal and Grill makes obvious the features of this transform encoded stereo signal (see Oh, ¶ 0048 and 0050 and figure 1, units 140 and 160, in view of Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”).

Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the analyzing includes selecting which stereo coding mode would more efficiently code the stereo input signal”, because Grill teaches that the AAC coder selects the M/S or the L/R coding depending on the amount of correlation between the left and right input channels and Herre teaches the PE measure for switching between M/S and L/R coding is 
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the stereo image parameters are time and frequency variant”, because Oh teaches the stereo image parameters (see Oh, ¶ 0044) and Grill makes obvious that the speech coder is clearly encoding a signal that varies in time and frequency, such that the parameters associated with the LPC and/or CELP encoder have this property (see Grill, p. 4, subsection “Integration of a Time Domain Core Coder”).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the selecting of either the transform coding mode or the linear predictive mode is dependent upon characteristics of the stereo input signal”, because Oh teaches a decision stage to select these modes based on the type of input signal, such as using a linear predictive mode for speech and a transform coding mode for audio (see Oh, ¶ 0046 and 0048-0049).
Regarding claim 6, see the preceding rejection with respect to claim 1.  The combination makes obvious “[t]he method of claim 1 wherein the transform coding includes modified discrete cosine transform (MDCT) coding” because Oh teaches the use of MDCT coding (see Oh, ¶ 0046). 
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the transform coding further comprises not encoding one or more subbands and generating side information for reconstruction of the one or more subbands”, because Oh teaches a bandwidth extension block to encode bandwidth extension parameters of a high frequency band of the input signal, such that only a band-limited signal limited to a low frequency band is transmitted along with these encoded bandwidth extension parameters (see Oh, ¶ 0045 and 0050, and figure 1, units 120 and 160).
claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the transform coding includes a psychoacoustic model” because Grill makes obvious the use of MPEG-4 audio coding (see Grill, p. 2, section “2”).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the estimating includes estimating the stereo image parameters in a plurality of frequency bands”, because Oh teaches these parameters (see Oh, ¶ 0044) and Grill makes obvious the frequency bands of encoding this type of information (see Grill, p. 5, section “3.2”).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein a bandwidth of the first frequency band and a bandwidth of the second frequency band is determined based at least in part on a desired target bitrate”, because Grill teaches that IS coding is used when the transform coder is operating below its normally useful bit rate range, such that the AAC coder makes this decision (see Grill, p. 5, section “3.2”).
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[t]he method of claim 1 wherein the linear predictive coding mode is selected when the stereo input signal is speech” (see Oh, ¶ 0046 and 0049, and figure 1, unit 150).
Regarding claim 13, see the preceding rejection with respect to claim 1 above.  The combination makes obvious “[a] non-transitory computer readable medium containing instructions that when executed by a processor perform the method of claim 1” because Oh teaches this medium (see Oh, ¶ 0128).
Regarding claim 14, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the method of claim 1 as shown above, and likewise makes obvious “[a] device for encoding a stereo input signal having a left channel and a right channel to produce an encoded output signal” with these features, because the prior art makes obvious a computer using the encoding method by applying both mid/side stereo coding and left/right stereo coding and selecting either a mid/side stereo coding mode or a left/right stereo coding mode based on an estimated entropy for each stereo coding mode” (see Oh, ¶ 0046, 0048, and 0128, in view of Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”, and further in view of Herre, pp. 6-7, section “Detection of coding mode and perceptual requirements” and figure 11).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Oh, Grill, and Herre as applied to claim 7 above, and further in view of Grill et al., US 2011/0202354 A1 (previously cited and hereafter Grill ‘354).
Regarding claim 8, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the method of claim 7, where side information, such as bandwidth extension parameters are encoded (see Oh, ¶ 0045 and figure 1, unit 120).  However, the combination does not appear to teach or reasonably suggest that “the side information includes a parameter used to determine a spectral envelope of the one or more subbands not encoded”.
Grill ‘354 teaches a low bitrate audio coding scheme with switching (see Grill ‘354, abstract) that is similar to the disclosure of Oh.  Additionally, Grill ‘354 teaches a bandwidth extension block that generates bandwidth extension parameters, including spectral envelope parameters, known from the HE-AAC profile of MPEG-4 (see Grill ‘354, ¶ 0064 and 0148, and figure 2A, unit 102).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Oh, Grill, and Herre with the teachings of Grill ‘354 to include a more efficient coding scheme, such as the newer HE-AAC profile of MPEG-4 (see Grill ‘354, ¶ 0003, 0005, and 0064).  Therefore, the combination makes obvious “[t]he method of claim 7 wherein the side information includes a parameter used to determine a spectral envelope of the one or more subbands not encoded”, because Grill ‘354 teaches side information, such as the bandwidth extension parameters, including spectral envelope parameters (see Grill ‘354, ¶ 0064 and 0148).

Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh in view of Goto et al., US 2008/0255832 A1 (hereafter Goto), and further in view of Grill.
Regarding claim 15, Oh teaches a method for processing a signal, where the method decodes a signal based on whether an audio and/or speech signal was encoded according to a first coding scheme or a second coding scheme (see Oh, abstract and ¶ 0042, 0048-0049, and 0070-0072).  In particular, Oh teaches: 
“A method for decoding a bitstream signal to produce a decoded output signal having a left channel and a right channel, the method comprising: 
extracting an encoded audio signal from the bitstream signal, the encoded audio signal generated by encoding an input stereo audio signal having a left input channel and a right input channel using a selected coding mode, wherein the selected coding mode is one of a transform coding mode or a linear predictive coding mode;” because Oh teaches that the method decodes the signal that has been encoded according to first or second scheme, such as an audio scheme using MCDT, or a speech scheme, such as AMR-WB, based on the input signal characteristics (see Oh, ¶ 0048-0049 and 0070-0072, figure 1, units 140, 150, and 160, and figure 6, units 610 and 620);

“decoding the encoded audio signal using only the selected coding mode to produce a decoded signal; and” because Oh teaches a binary decision, such that the received signal is decoded according to the first or second scheme (see Oh, ¶ 0073 and 0075, and figure 6, units 630 and 650);

“outputting the decoded signal as the decoded output signal,” (see Oh, ¶ 0076 and figure 6, units 630, 650, and 660);

“wherein, if the selected coding mode is the linear predictive coding mode, the decoding comprises: 
receiving a mono signal, the mono signal being a sum of the left input channel and the right input channel of the input stereo audio signal,


However, Oh does not appear to teach a “residual signal [that] indicates an error associated with representing the stereo audio signal by the first mono signal and the stereo image parameters” in the linear predictive encoding and/or decoding mode.
Goto discloses a scalable encoding apparatus and method, wherein stereo audio signals are scalable encoded by use of a CELP encoding (see Goto, abstract).  Similar to Oh, Goto teaches downmixing a stereo signal to mono and encoding it using a linear predictive coding, such that Goto teaches a CELP encoding (see Goto, ¶ 0019-0022 and figure 1, units 101-103).  Next, Goto teaches that a residual signal is created from the difference between a CELP encoded single channel, such as the first channel or left channel, and the CELP encoded downmixed signal, and the residual or difference is encoded as a second layer (see Goto, ¶ 0023 and figure 1, unit 104).  Goto teaches that the second layer is used to represent the error between the first layer, or monophonic downmix signal, and the full stereo signal, where the second layer helps encode the stereo signal at a low bit rate with satisfactory quality (see Goto, ¶ 0024, 0027-0030, and 0057).  Additionally, Goto teaches another embodiment with a second residual encoder for a third layer (see Goto, ¶ 0063 and figure 5, units 101-104 and 201).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify Oh with the teachings of Goto for the purpose of improving efficiency of encoding a stereo signal using a linear predictive coding (see Oh, ¶ 0127 in view of Goto, ¶ 0009 and 0057).  The encoding system made obvious by the combination also makes obvious the decoder for outputting a signal that is substantially similar to the original input.  Therefore, the combination of Oh and Goto makes obvious:    



and a residual signal from the bitstream signal for reconstructing a stereo audio signal that approximates a perceptual stereo image of the input stereo audio signal, wherein the residual signal indicates an error associated with representing the stereo audio signal by the first mono signal and the stereo image parameters” because Oh teaches that stereo image parameters, such as the spatial information, are received by the decoder and applied to the decoded mono signal in the second coding scheme (see Oh, ¶ 0044, 0071, and 0075-0077, figure 1, unit 110, and figure 6, units 610, 650, and 670); additionally it would have been obvious to encode a residual signal to improve the quality of the decoded signal, such that a residual and stereo image parameters would further improve the accuracy of reconstructing the original stereo signal from the first mono, or downmix, signal and both the residual and stereo image parameters (see Oh, ¶ 0044, 0077, and 0127, figure 1, unit 110, and figure 6, unit 670, and in view of Goto, ¶ 0024, 0027-0030, and 0057),
 
“reconstructing the stereo audio signal using the decoded mono signal, the residual signal and the stereo image parameters to produce a reconstructed stereo audio signal that approximates the perceptual stereo image of the input stereo audio signal, and
outputting the reconstructed stereo audio signal as the decoded signal,” because it would have been obvious to encode a residual signal to improve the quality of the decoded signal, such that a residual and stereo image parameters would further improve the accuracy of reconstructing the original stereo signal from the first mono, or downmix, signal and both the residual and stereo image parameters (see Oh, ¶ 0044, 0049, 0075-0077, and 0127, and figure 6, units 650 and 670, in view of Goto, ¶ 0024, 0027-0030, and 0057).
 
Furthermore, the combination of Oh and Goto teaches wherein, if the selected coding mode is the transform coding mode, the decoding comprises decoding the input signals according to a transform coding method, such as a scheme using the MDCT, when it had been encoded using the transform coding method (see Oh, ¶ 0046, 0048, and 0070-0073, figure 1, unit 140, and figure 6, units 610, 620, and 630).  However, combination of Oh and Goto does not appear to teach the more detailed features of the transform coding mode, such as selecting between a mid/siding or a left/right stereo coding mode.
Grill teaches scalable joint stereo coding, which is part of the Final Committee Draft of the MPEG-4 Audio standard (see Grill, abstract).  Generally, Grill teaches an encoded audio bit stream consisting of layers, or sub-sets, of audio, such as a base layer and one or more additional layers that incrementally increase the signal quality when decoded (see Grill, p. 3, section “1 Introduction”, subsection “Bit Rate Scalable Audio Coding”).  This allows an audio transmission system to transmit 
Similar to Oh, Grill teaches a method of integrating a perceptual coder (i.e., a MDCT or transform coder) with a time domain core coder, such as a CELP speech coder (see Grill, pp. 4-5, subsections “Integration of a Time Domain Core Coder” and “Combination of Both Techniques”, and figure 4).  Specifically, Grill teaches that the perceptual coder (i.e., a MDCT or transform coder) employs joint stereo coding methods, such as M/S Stereo coding and Intensity Stereo coding, to improve coding efficiency (see Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”).  Furthermore, Grill teaches that the intensity stereo (IS) coding is performed in the upper frequency bands, such that the L/R or M/S stereo coding is performed in the lower spectrum (see Grill, pp. 5-6, section “3.2” through section “3.3.1”, Table 1, mode S-JS1 and figure 6).  
Finally, Grill teaches a method allowing more than one mono and/or stereo layer in a scalable stereo coder (see Grill, p. 7, section “3.3.5” and figure 10).  Grill is teaching several variations of mono base layer encoding, including the mono core base layer (i.e., a CELP core coder) (see Grill, p. 4, subsection “Integration of a Time Domain Core Coder”, and p. 7, subsections “3.3.4” and “3.3.5”).  Additionally, Grill is teaching several variations of stereo base layer encoding, such as two types of a stereo base layer (e.g., AAC stereo encoding or independent time-domain core coding for stereo) (see Grill, p. 2, subsection “Bit Rate Scalable Audio Coding”, and pp. 5-6, section “3.3” and subsections “3.3.1” and “3.3.2”).  Therefore, Grill is teaching several variations of base layer encoding, such as the different types of mono and stereo base layers, and one of ordinary skill in the art at the time of the invention would find it obvious to try to use different mono and/or stereo base layers to see if a higher coding efficiency would be gained (see Grill, pp. 4-5, subsection “Combination of Both Techniques” and section “3.2”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Oh and Goto with the stereo coder of Grill for the purpose of trying to 
“wherein, if the selected coding mode is the transform coding mode, the decoding comprises: 
receiving a stereo signal in a first frequency band, the stereo signal generated using a selected stereo coding mode, the selected stereo coding mode including either mid/side stereo coding or left/right stereo coding,” because Oh teaches that the decoder receives the encoded bitstream with at least the transform encoded output signal and Grill makes obvious the features of this transform encoded stereo signal (see Oh, ¶ 0048, 0050, and 0070-0073, figure 1, units 140 and 160, and figure 6, units 610, 620, and 630, in view of Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”);
 “receiving a mono signal in a second frequency band,
decoding the stereo signal in the first frequency band using the selected stereo coding mode to produce a decoded stereo signal in the first frequency band,
decoding the mono signal in the second frequency band using transform decoding to produce a decoded mono signal in the second frequency band, and” because Grill makes obvious that the IS coding is performed in the upper frequency bands, such that the L/R or M/S stereo coding is performed in the lower spectrum, and the combination of Oh, Goto, and Grill makes obvious decoding a signal that had been encoded with these features (see Oh, ¶ 0071 in view of Grill, pp. 5-6, section “3.2” through section “3.3.1”, Table 1, mode S-JS1 and figure 6); and

“outputting the decoded stereo signal in the first frequency band and the decoded mono signal in the second frequency band as the decoded signal.” (see Oh, ¶ 0048, 0050, 0070-0073, and 0076-0077, figure 1, units 140 and 160, and figure 6, units 610, 630, 660, and 670, in view of Grill, p. 5, section “3.2” and subsections “MS-Stereo Coding” and “Intensity Stereo Coding”).

Regarding claim 16, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein the parameters are time and frequency variant”, because Oh teaches the stereo image parameters (see Oh, ¶ 0044) and Grill makes obvious that the speech coder is clearly encoding a signal that varies in time and frequency, such that the parameters associated with the LPC and/or CELP encoder have this property (see Grill, p. 4, subsection “Integration of a Time Domain Core Coder”).
Regarding claim 17, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein the transform coding includes modified 
Regarding claim 18, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein the transform coding further comprises extracting side information from the bitstream signal for reconstruction of one or more subbands not encoded”, because Oh teaches a bandwidth extension block to encode bandwidth extension parameters of a high frequency band of the input signal, such that only a band-limited signal limited to a low frequency band is transmitted along with these encoded bandwidth extension parameters (see Oh, ¶ 0045, 0050, 0071, and 0076, figure 1, units 120 and 160, and figure 6, units 610 and 660).
Regarding claim 19, see the preceding rejection with respect to claim 18 above.  The combination makes obvious “[t]he method of claim 18 wherein the side information includes a parameter used to determine a spectral envelope of the one or more subbands not encoded”, because Goto teaches the second layer comprises a spectral envelope component (see Goto, ¶ 0023-0024, 0048, and 0050, figure 1, unit 104, and figure 4, units 131 and 132).
Regarding claim 20, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein the transform coding includes a psychoacoustic model” because Grill teaches the use of MPEG-4 audio coding (see Grill, p. 2, section “2”).
Regarding claim 21, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein the stereo image parameters comprise stereo image parameters for each of a plurality of frequency bands”, because Oh teaches these parameters (see Oh, ¶ 0044) and Grill makes obvious the plural frequency bands when encoding this type of information, such that parameters are created due to the switching and the decoder uses this information to decode the bitstream (see Grill, p. 5, section “3.2” and p. 8, section “5”).
claim 22, see the preceding rejection with respect to claim 15 above.  The combination makes obvious “[t]he method of claim 15 wherein a bandwidth of the first frequency band and a bandwidth of the second frequency band is determined based at least in part on a desired target bitrate”, because Grill teaches that IS coding is used when the transform coder is operating below its normally useful bit rate range, such that the AAC coder makes this decision (see Grill, p. 5, section “3.2”).
Regarding claim 23, see the preceding rejection with respect to claim 15 above.  The combination of Oh, Goto, and Grill makes obvious the method of claim 15 as shown above, and likewise makes obvious “[a] device for decoding a bitstream signal to produce a decoded output signal having a left channel and a right channel” with these features, because the prior art makes obvious a computer using the associated decoding method of claim 15 with the same features, such as encoding a residual signal to improve the quality of the decoded signal, such that decoding the residual and stereo image parameters would further improve the accuracy of reconstructing the original stereo signal from the first mono, or downmix, signal and both the residual and stereo image parameters (see Oh, ¶ 0070-0071 and 0127-0128, and figure 6 in view of Goto, ¶ 0024, 0027-0030, and 0057).
Regarding claim 24, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein the stereo image parameters are time and frequency variant”, because Oh teaches the stereo image parameters (see Oh, ¶ 0044) and Grill makes obvious that the speech coder is clearly encoding a signal that varies in time and frequency, such that the parameters associated with the LPC and/or CELP encoder have this property (see Grill, p. 4, subsection “Integration of a Time Domain Core Coder”).
Regarding claim 25, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein the transform coding includes modified discrete cosine transform (MDCT) decoding” because Oh teaches the use of MDCT decoding (see Oh, ¶ 0073 and figure 6, unit 630). 
claim 26, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein the transform coding further comprises extracting side information from the bitstream signal for reconstruction of one or more subbands not encoded”, because Oh teaches a bandwidth extension block to encode bandwidth extension parameters of a high frequency band of the input signal, such that only a band-limited signal limited to a low frequency band is transmitted along with these encoded bandwidth extension parameters (see Oh, ¶ 0045, 0050, 0071, and 0076, figure 1, units 120 and 160, and figure 6, units 610 and 660).
Regarding claim 27, see the preceding rejection with respect to claim 26 above.  The combination makes obvious “[t]he device of claim 26 wherein the side information includes a parameter used to determine a spectral envelope of the one or more subbands not encoded”, because Goto teaches the second layer comprises a spectral envelope component (see Goto, ¶ 0023-0024, 0048, and 0050, figure 1, unit 104, and figure 4, units 131 and 132). 
Regarding claim 28, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein the transform coding includes a psychoacoustic model” because Grill teaches the use of MPEG-4 audio coding (see Grill, p. 2, section “2”).
Regarding claim 29, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein the stereo image parameters comprises parameters for each of a plurality of frequency bands”, because Oh teaches these parameters (see Oh, ¶ 0044) and Grill makes obvious the plural frequency bands when encoding this type of information, such that parameters are created due to the switching and the decoder uses this information to decode the bitstream (see Grill, p. 5, section “3.2” and p. 8, section “5”).
Regarding claim 30, see the preceding rejection with respect to claim 23 above.  The combination makes obvious “[t]he device of claim 23 wherein a bandwidth of the first frequency band .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teh et al., US 5,636,324 A (previously cited), teaches an apparatus and method for stereo audio encoding, and teaches the intensity stereo method for high frequency ranges (see abstract and column 4, lines 50-61); 
Grill et al., US 6,629,078 B1 (previously cited), teaches an apparatus and method of coding a mono signal and stereo information, where the disclosure appears to have at least some overlap with the cited reference, “Scalable Joint Stereo Coding” by Grill et al. (see abstract and figure 2A); and 
Lindblom, US 2006/0190247 A1 (previously cited), teaches a near-transparent or transparent multi-channel encoder/decoder scheme (see abstract, ¶ 0009-0011, and figure 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Daniel R Sellers/Examiner, Art Unit 2653